Case: 19-1949    Document: 49    Page: 1   Filed: 12/21/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   ALLEN R. BRAUN,
                       Petitioner

                            v.

      DEPARTMENT OF HEALTH AND HUMAN
                  SERVICES,
                   Respondent
             ______________________

                        2019-1949
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-16-0743-I-2.
                 ______________________

                Decided: December 21, 2020
                  ______________________

    GEORGE CHUZI, Kalijarvi, Chuzi, Newman & Fitch, PC,
 Washington, DC, argued for petitioner.

     TANYA KOENIG, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent. Also represented by
 JEFFREY B. CLARK, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________

    Before NEWMAN, DYK, and TARANTO, Circuit Judges.
Case: 19-1949    Document: 49      Page: 2    Filed: 12/21/2020




2                                               BRAUN   v. HHS



    Opinion for the court filed by Circuit Judge TARANTO.
        Dissenting opinion by Circuit Judge NEWMAN.
 TARANTO, Circuit Judge.
      Dr. Allen Braun worked at the National Institutes of
 Health (NIH) for almost 32 years as a research doctor with
 a specialty in neurological disorders, and he had tenured
 status since 2003. In 2016, the NIH, which is located
 within the U.S. Department of Health and Human Ser-
 vices, removed Dr. Braun from his position after an audit
 revealed that his records were incomplete for all but 9% of
 the human subjects who had participated in his research
 over the course of six years. Dr. Braun challenged that de-
 cision before the Merit Systems Protection Board (Board),
 arguing that an NIH policy required de-tenuring of tenured
 scientists (which NIH had not done in his case) before they
 could be removed for performance-related reasons and that
 the NIH committed certain other errors. The Board ruled
 that Dr. Braun’s removal was proper under a provision of
 the cited NIH policy that allows removal “for cause” with-
 out de-tenuring, and it also rejected Dr. Braun’s other chal-
 lenges. Braun v. Dep’t of Health & Human Servs., No. DC-
 0752-16-0743-I-2, 2019 WL 1047556 (M.S.P.B. Feb. 28,
 2019). We affirm.
                               I
                              A
     Having worked as a research doctor at the NIH since
 the mid-1980s, Dr. Braun in 2003 became a tenured Senior
 Investigator for the National Institute on Deafness &
 Other Communication Disorders (Deafness Institute), a
 branch of the NIH. See J.A. 69–71 (describing “The Tenure
 Process”). He was the principal investigator for protocol
 study 92-DC-0178, which studied the effect of trauma on
 speech and language. Study participants were subjected to
 speech and language tests (by interview and by computer),
 hearing tests, electroencephalography, magnetoencephalo-
Case: 19-1949     Document: 49    Page: 3    Filed: 12/21/2020




 BRAUN   v. HHS                                            3



 graphy, electromyography, and magnetic resonance imag-
 ing (MRI).
     Because his research involved human subjects, Dr.
 Braun submitted a standard research protocol to an NIH
 Institutional Review Board (IRB), a body operating with
 considerable independence from management and having
 as its primary purpose the protection of human subjects of
 study. J.A. 186; see also J.A. 172–75, 198. As approved by
 the IRB, Dr. Braun’s protocol for screening subjects of the
 92-DC-0178 study required an informed-consent form, a re-
 quirement to take a medical history from and conduct a
 physical examination of each subject, and an eligibility-
 screening questionnaire. See J.A. 156. The informed-con-
 sent form provided subjects with an overview of the study’s
 risks, which were designated as minimal to none, apart
 from the MRIs. J.A. 158. The consent form explained that
 MRIs are associated with risks for subjects with pacemak-
 ers and electrical-device implants and that “[i]t is not
 known” whether MRIs are “completely safe for a develop-
 ing fetus.” Id. Accordingly, Dr. Braun’s protocol also re-
 quired female subjects within a specified age range to
 receive a pregnancy test. Id.
     In March 2015, Dr. Braun notified his clinical director
 at the Deafness Institute that a deviation from the protocol
 had resulted in the running of an MRI scan on the wrong
 patient. After some initial reviews, the Deafness Institute
 retained an independent company to conduct an audit of
 Dr. Braun’s records. The IRB—which had begun its own
 review of Dr. Braun’s records—postponed its review until
 completion of the audit commissioned by the Deafness In-
 stitute.
    The audit was completed in February 2016. J.A. 129.
 The auditors reviewed records from 424 subjects included
 in Dr. Braun’s study (going back to 2009) to determine
 whether Dr. Braun had met the protocol’s requirements for
 each one. J.A. 131 n.1. The results indicated that 14
Case: 19-1949     Document: 49     Page: 4    Filed: 12/21/2020




4                                                BRAUN   v. HHS



 subjects (3%) had either no informed-consent form (2 sub-
 jects) or an unacceptable consent form on file. J.A. 143. In
 addition, only about half (213 of the 424 subjects) of the
 participants had acceptable medical-history and physical-
 exam documentation: For some, there was no record that
 they had undergone history and physical screening, while
 for others the records were not signed by Dr. Braun (as re-
 quired by the protocol). J.A. 144. Only 55% of the subjects
 had eligibility-screening questionnaires on file; and of
 those, only 26% had completed questionnaires. J.A. 145.
 Overall, complete records existed for only 38 of the 424 sub-
 jects—less than 9% of the participants whose records were
 reviewed. J.A. 147.
     Given the audit results, the IRB determined that Dr.
 Braun’s deviations from protocol constituted “serious, con-
 tinuing non-compliance,” and it suspended the study, while
 noting that the study could resume after “appropriate re-
 mediation.” J.A. 84–85. The IRB permitted Dr. Braun to
 submit a plan for remediation, which he did on May 12,
 2016. J.A. 86.
      The following day, Dr. Braun received from Dr. Andrew
 Griffith, the Deafness Institute’s Scientific Director, a Pro-
 posal to Remove him from his position at the NIH. J.A. 27–
 31 (Removal Proposal). The Proposal charged Dr. Braun
 with “[n]egligence in the performance of [his] duties” based
 on the audit results, which “demonstrated a pattern of re-
 peated deviations from the requirements of [Dr. Braun’s]
 approved protocol, NIH medical records policy, and ac-
 cepted standards of medical practice.” J.A. 28. The Pro-
 posal further explained that Dr. Braun’s deviations from
 protocol—including having complete records for less than
 9% of his subjects—“indicate[d] a consistent and continu-
 ous pattern o[f] gross negligence” and “could have exposed
 subjects to unnecessary harm and impacted the integrity
 of the research being conducted.” J.A. 29. Those deviations
Case: 19-1949     Document: 49     Page: 5    Filed: 12/21/2020




 BRAUN   v. HHS                                             5



 “ma[de] it impossible for [Dr. Braun’s] supervisors to trust”
 him to carry out his duties. Id.
      On the same day (May 13, 2016) that he received the
 Proposal, Dr. Braun (through counsel) contacted Timothy
 Wheeles, Executive Officer for the Deafness Institute, who
 was to make the final removal decision. J.A. 39–40. He
 argued that the NIH had failed to follow its own policy in
 sending the Removal Proposal—specifically, the NIH Pol-
 icy on Performance Management, Disciplinary Actions and
 Administrative Removals for Title 42 Employees (NIH Pol-
 icy). J.A. 62–73. Critically for present purposes, that Pol-
 icy provides that “[t]enured scientists must undergo the de-
 tenuring process before a performance-based action may be
 taken against them,” NIH Policy § H(1), while permitting
 the agency to forgo the de-tenuring process when it re-
 moves tenured employees “for cause, e.g., personal or sci-
 entific misconduct,” NIH Policy § L(1). J.A. 67, 71. After
 receiving no response, Dr. Braun submitted his Written
 Reply to the Removal Proposal on June 3, 2016.
      Ten days later, Mr. Wheeles announced his Decision on
 Proposed Removal, removing Dr. Braun for negligence in
 the performance of his duties. J.A. 32–38 (Removal Deci-
 sion). He noted that the decision to remove Dr. Braun was
 based on the information set forth in the Removal Proposal,
 including its supporting documentation (i.e., the NIH Pol-
 icy, the NIH Table of Penalties, which recommends appro-
 priate penalties for employee misconduct, and the
 independent audit results), as well as Dr. Braun’s Written
 Reply. J.A. 32–35. Mr. Wheeles also conducted a penalty
 analysis in accordance with Douglas v. Veterans Admin-
 istration, 5 M.S.P.R. 280 (1981). Although he found that
 Dr. Braun’s length of tenure and lack of previous employ-
 ment problems were mitigating factors, he ultimately re-
 jected Dr. Braun’s argument that deviations from his
 protocol did not increase the risks to his patients, stating
 that, because of the magnitude of the protocol violations,
Case: 19-1949     Document: 49     Page: 6    Filed: 12/21/2020




6                                                BRAUN   v. HHS



 “there is no way to prove the validity and reliability of your
 research”; “you repeatedly failed to follow the requirements
 of the protocol, which is in place for the safety of the pa-
 tients and the credibility of the research”; and “[t]his mis-
 conduct could tarnish the reputation of the [Deafness
 Institute] and the NIH.” J.A. 35. Mr. Wheeles concluded:
 “Based on the serious, continuing non-compliance with
 your study protocols for at least the past six years, I have
 no confidence or trust in you to lead and manage a research
 study and staff, to publish with integrity, or to represent
 the [Deafness Institute] and NIH.” Id. (emphasis omitted).
 The Removal Decision, dated June 13, 2016, stated that re-
 moval would not become effective until June 25, 2016. J.A.
 33.
     Knowing that Dr. Braun was defending a removal ac-
 tion before the NIH, the IRB contacted the Deafness Insti-
 tute to inquire about Dr. Braun’s employment status. On
 June 13, 2016, after Mr. Wheeles notified Dr. Braun of the
 decision to remove him, the Deafness Institute’s Dr. Carter
 VanWaes contacted the IRB’s Dr. Barbara Karp and asked
 her to call him. J.A. 94. That same day, Dr. Karp issued a
 memorandum stating: the IRB had been informed that Dr.
 Braun “will no longer be an NIH employee at the time of
 the planned IRB review” of Dr. Braun’s remediation at an
 IRB meeting on June 15, 2016; “[t]he Institute plans to
 close the protocol”; and the matter was being removed from
 the IRB agenda. J.A. 95. It is undisputed that the NIH did
 not inform the IRB that Dr. Braun’s removal would not be-
 come effective until June 25, 2016, ten days after the sched-
 uled IRB meeting.
                               B
      Dr. Braun appealed the Removal Decision to the Merit
 Systems Protection Board on July 19, 2016. The Board re-
 filed his appeal about a year later. On February 28, 2019,
 an administrative judge issued an Initial Decision affirm-
 ing the NIH’s action, and the Initial Decision, under 5
Case: 19-1949     Document: 49      Page: 7     Filed: 12/21/2020




 BRAUN   v. HHS                                                7



 C.F.R. § 1201.111(b)(5), became the final Board decision on
 April 4, 2019. J.A. 1–26.
      The Board first determined that there was ample evi-
 dence of such pervasive protocol violations as to undermine
 the ability to be sure of the study’s validity, and it therefore
 sustained the NIH’s charge of negligence in the perfor-
 mance of duties. J.A. 1–9. The Board next rejected Dr.
 Braun’s contention that his due-process rights were vio-
 lated by the Removal Decision’s reliance, to support re-
 moval as the penalty, on his “‘violation of recognized
 professional or agency standards of medical ethics or pa-
 tient care,’” J.A. 10 (quoting J.A. 35), a premise Dr. Braun
 said did not appear in the Removal Proposal. The Board
 concluded that the Removal Proposal, though using differ-
 ent words, gave adequate notice of that premise. J.A. 10–
 11. The Board then concluded that, contrary to Dr. Braun’s
 contention, the conduct at issue came within the NIH Pol-
 icy’s § L(1) on “for cause” removal and hence was a proper
 basis for removal without de-tenuring. J.A. 12–14. The
 Board also determined that the Deafness Institute commit-
 ted no “harmful error” when it informed the IRB of Dr.
 Braun’s removal but did not say that the removal would
 not take effect for twelve days. J.A. 14–16.
      After addressing and rejecting Dr. Braun’s charges of
 age discrimination and Equal Employment Opportunity
 retaliation, J.A. 16–23—charges that Dr. Braun has aban-
 doned—the Board upheld the penalty of removal, conclud-
 ing that Mr. Wheeles had properly considered the Douglas
 factors and had reached a decision within the bounds of
 reasonableness. J.A. 23–26. Despite Dr. Braun’s long ser-
 vice without prior discipline, the Board concluded, the evi-
 dence permitted the deciding official to adopt the penalty
 of removal given the duration of the protocol violations and
 “the serious impact of [Dr. Braun’s] pattern of negligent
 conduct, both for the potential safety of research partici-
 pants, and for the ability of the agency to trust in the in-
 tegrity of the scientific research itself.” J.A. 24. The Board
Case: 19-1949    Document: 49      Page: 8    Filed: 12/21/2020




8                                               BRAUN   v. HHS



 also pointed to the statements of both Mr. Wheeles and the
 scientific director of the Deafness Institute that they had
 lost trust in Dr. Braun to carry out NIH research properly.
 J.A. 25. Finally, the Board rejected Dr. Braun’s contention
 that the penalty decision reflected disparate treatment:
         Although it is undisputed that the agency has
     not previously removed a Senior or Principal Inves-
     tigator, such as [Dr. Braun], based on negligence in
     the performance of duties, the record indicates that
     this circumstance is owing to the fact that other in-
     stances involving conduct of similar scope, that is,
     serious, continuing non-compliance with protocol
     requirements, resulted in the responsible scientists
     leaving the agency of their own accord, either for
     another job, or via retirement, during the course of
     pre-decisional negotiations of the type, indeed, that
     took place in this case as well, thereby obviating
     the need for any formal discipline. [J.A. 238–43]
     (Testimony of Dr. Michael Gottesman); [J.A. 258–
     64] (Testimony of Dr. Andrew Griffith). There is
     therefore no basis, on this record, for finding that
     the agency engaged in disparate treatment in
     bringing the present action.
 J.A. 25–26.
      Dr. Braun filed his appeal on May 29, 2019, within 60
 days of April 4, 2019 (when the Initial Decision became the
 final Board decision), as permitted by 5 U.S.C.
 § 7703(b)(1)(A). We have jurisdiction under 28 U.S.C.
 § 1295(a)(9).
                              II
     We will affirm the Board’s decision unless it is “(1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”           5 U.S.C.
Case: 19-1949     Document: 49     Page: 9    Filed: 12/21/2020




 BRAUN   v. HHS                                              9



 § 7703(c). We review legal determinations, “such as statu-
 tory interpretation, de novo.” Stephenson v. Office of Per-
 sonnel Mgmt., 705 F.3d 1323, 1326 (Fed. Cir. 2013). An
 abuse of discretion is, for example, “an erroneous interpre-
 tation of law or unreasonable judgment in weighing rele-
 vant factors.” Robinson v. Dep’t of Veterans Affairs,
 923 F.3d 1004, 1010 (Fed. Cir. 2019). “Substantial evi-
 dence is ‘such relevant evidence as a reasonable mind
 might accept as adequate to support a conclusion.’” Id.
 (quoting Frederick v. Dep’t of Justice, 73 F.3d 349, 352 (Fed.
 Cir. 1996)).
                               A
      Dr. Braun’s primary argument on appeal is that, be-
 cause the conduct for which he was removed concerned his
 job performance, the NIH Policy prohibited the NIH from
 removing him without first taking away his tenure (which
 involves a process that the NIH did not follow). Dr. Braun’s
 argument is a categorical one—that all job-performance-
 based removals are governed by § H(1) of the Policy, for
 which de-tenuring is required, and not by § L(1), for which
 de-tenuring is not required. Pet. Op. Br. 19–32. Like the
 Board, we reject Dr. Braun’s contention. We conclude that
 it is clear that Section L(1)’s provision allowing removal
 “for cause”―on its own terms, and read in the context of the
 NIH Policy as a whole and in light of the closely related law
 of 5 U.S.C. chs. 43 and 75―neither requires de-tenuring nor
 excludes all job-performance-based removals. And once Dr.
 Braun’s categorical argument is rejected, there is no basis
 for overturning the determination of the Board that the “for
 cause” provision was properly applied to this particular
 case.
                               1
     As a matter of unambiguous meaning, de-tenuring is
 not required under the NIH Policy for a termination that
 comes within § L(1). Section L(1) of the NIH Policy states:
 “Appointments may be terminated before the expiration
Case: 19-1949    Document: 49      Page: 10    Filed: 12/21/2020




 10                                              BRAUN   v. HHS



 date for cause, e.g., personal or scientific misconduct.” J.A.
 71. No provision requires de-tenuring for the application
 of that provision to a tenured scientist. And the absence of
 any such requirement is reinforced by the NIH Policy’s ex-
 press inclusion of de-tenuring requirements for two other
 bases of removal.
     First, § L(1) itself, in the sentence immediately follow-
 ing the “for cause” sentence, goes on to authorize termina-
 tions “for administrative reasons” (in “certain rare and
 extraordinary circumstances”). Id. Two sentences later,
 the provision then states that “a tenured scientist may not
 be terminated for administrative reasons without going
 through the de-tenuring process.” Id. The express imposi-
 tion of that restriction for administrative-reason termina-
 tions in the paragraph that begins with the “for cause”
 sentence confirms that no such restriction applies to “for
 cause” removals.
     Second, § H(1) of the NIH Policy provision addresses
 “Termination for Unacceptable Performance,” J.A. 67—
 which is a termination tied to unsatisfactory results re-
 garding identified “critical elements” after the employee
 has been given an opportunity to improve through a “per-
 formance improvement plan” as prescribed by § G, J.A. 66.
 See also §§ E, F, J.A. 64–66. A termination under § H(1) is
 one in which the “employee has demonstrated Unaccepta-
 ble performance, based on the results of the opportunity
 given to improve performance and other relevant infor-
 mation.” J.A. 67. As to that kind of termination, § H(1)
 states: “Tenured scientists must undergo the de-tenuring
 process before a performance-based action may be taken
 against them.” J.A. 67. There is no counterpart to that
 requirement for “for cause” removals under § L(1).
                               2
    We likewise conclude that § L(1)’s “for cause” provision
 unambiguously contradicts Dr. Braun’s central contention,
 which is that the provision is inapplicable to any removal
Case: 19-1949     Document: 49      Page: 11     Filed: 12/21/2020




 BRAUN   v. HHS                                                11



 that is based on conduct in performing the job. Such a
 reading is precluded by § L(1)’s express coverage of re-
 moval for “scientific misconduct,” which the Board and the
 parties agree means “research misconduct” as set forth in
 42 C.F.R. § 93.103. 1 J.A. 13; see NIH Intramural Research
 Program Policies & Procedures for Research Misconduct
 Proceedings (Aug. 3, 2010), J.A. 126. Research misconduct
 refers to “fabrication, falsification, or plagiarism in propos-
 ing, performing, or reviewing research, or in reporting re-
 search results.” 42 C.F.R. § 93.103. That conduct, defined
 as particular severe forms of misconduct in research, will
 ordinarily be conduct in the performance of the job (of re-
 search). See HRPP Standard Operating Procedure/Policy
 Approval & Implementation ¶ 19.3.1 (revised March 8,
 2016), J.A. 165 (defining an “investigator”—like Dr.
 Braun—as someone who is “conducting human subjects re-
 search (HSR) studies”). The language of § L(1) itself thus
 makes unambiguously clear that the same conduct can con-
 stitute deficient job performance and a form of misconduct
 within the “for cause” provision.
      This conclusion is compellingly reinforced by the fact
 that just such an overlap has long been recognized under
 the statutory scheme that the NIH Policy’s own structure
 clearly echoes, with its separate provisions for removals
 based on unacceptable results under performance plans
 keyed to critical elements of the job, i.e., § H(1), J.A. 67, and
 for removals “for cause” (or for administrative reasons), i.e.,
 § L(1), J.A. 71. The parallel statutory provisions are found
 in title 5 of the United States Code. There, chapter 43 pro-
 vides for federal agencies to develop performance-appraisal
 systems that, among other things, set performance



     1   The Board found—and the NIH does not dispute—
 that Dr. Braun’s conduct did not come within the narrow
 definition of “scientific misconduct.” See J.A. 13; Response
 Br. 15.
Case: 19-1949    Document: 49      Page: 12     Filed: 12/21/2020




 12                                               BRAUN   v. HHS



 standards, provide for performance-improvement plans
 based on critical elements of the job, and allow for “remov-
 ing employees who continue to have unacceptable perfor-
 mance but only after an opportunity to demonstrate
 acceptable performance,” 5 U.S.C. § 4302(c). See also 5
 U.S.C. § 4303(a) (authorizing removal “for unacceptable
 performance”); 5 U.S.C. § 4301(3) (“‘unacceptable perfor-
 mance’ means performance of an employee which fails to
 meet established performance standards in one or more
 critical elements of such employee’s position”). At the same
 time, chapter 75 provides that an agency may remove an
 employee (or take certain other adverse actions) “for such
 cause as will promote the efficiency of the service.” 5 U.S.C.
 § 7513(a). The Supreme Court and this court have referred
 to the latter as a “for cause” provision. See, e.g., Dep’t of
 Navy v. Egan, 484 U.S. 518, 525, 530 (1988); Dyer v. Dep’t
 of Air Force, 971 F.3d 1377, 1383–84 (Fed. Cir. 2020);
 Kaplan v. Conyers, 733 F.3d 1148, 1154 (Fed. Cir. 2013) (en
 banc); Cheney v. Dep’t of Health & Human Services, 479
 F.3d 1343, 1350 (Fed. Cir. 2007); Lovshin v. Dept. of Navy,
 767 F.2d 826, 842–43 (Fed. Cir. 1985) (en banc). “Miscon-
 duct,” we have long held, is “cause” even without “intent”
 on the employee’s part, as long as it has a “nexus” to the
 efficiency of the service. King v. Frazier, 77 F.3d 1361,
 1363–64 (Fed. Cir. 1996).
      In Lovshin, this court elaborated on the relationship
 between chapter 43 and chapter 75 (which have not
 changed since Lovshin in ways material to the point at is-
 sue here). We explained that, despite the different stand-
 ards articulated in chapter 43 (removal or demotion
 appropriate only for “unacceptable performance”) and
 chapter 75 (adverse employment actions appropriate “only
 for such cause as will promote the efficiency of the service”),
 nothing in the statute precludes agencies from invoking
 chapter 75 to remove employees (or discipline them in
 other specified ways) for performance-related reasons.
 Lovshin, 767 F.2d at 843. Chapter 43, we held, cannot be
Case: 19-1949     Document: 49     Page: 13    Filed: 12/21/2020




 BRAUN   v. HHS                                             13



 read to “implicitly eliminat[e] removal or demotion actions
 for performance reasons under Chapter 75.” Id. (emphasis
 omitted).
     That holding confirms our conclusion about the NIH
 Policy given the evident significant parallels in structure
 and language between the statute and the Policy. We
 therefore conclude that conduct that is performance-re-
 lated, and might therefore be a basis for a removal under
 § H(1), can also be a basis of a “for cause” removal under
 § L(1).
                               3
      Given the difference in procedural protections (partic-
 ularly for tenured scientists) accompanying the two re-
 moval provisions, respect for the structure of the NIH
 Policy requires that the “for cause” standard of § L(1) not
 be so expansively applied as to cover routine performance
 deficiencies that could justify removal under § H(1) or oth-
 erwise to substantially supersede § H(1). We recognized
 the same imperative in Lovshin when describing the over-
 lap between chapters 43 and 75 of Title 5. 767 F.2d at 842–
 43. “For cause” is not limited to “personal or scientific mis-
 conduct”—two forms of misconduct identified by the “e.g.”
 language of § L(1) only as examples. Here, we have no oc-
 casion to attempt to define the outer boundaries of “for
 cause.” The “for cause” provision encompasses misconduct
 of the form present in this case, which involved serious de-
 ficiencies in a researcher’s job performance that supported
 an agency determination of loss of trust in the researcher’s
 ability to carry out NIH research in accordance with fun-
 damental NIH policies. The NIH’s application of § L(1) in
 such circumstances accords with what we conclude is the
 fairest interpretation of the NIH Policy, and we therefore
 uphold it even without giving deference to the NIH’s inter-
 pretation (which the NIH does not ask us to give).
     Our decision in the statutory-counterpart context in
 Fairall v. Veterans Admin., 844 F.2d 775 (Fed. Cir. 1987),
Case: 19-1949    Document: 49      Page: 14    Filed: 12/21/2020




 14                                              BRAUN   v. HHS



 is importantly instructive. There, we upheld an agency’s
 removal of a medical technologist for negligent perfor-
 mance, where the technologist made several errors record-
 ing blood test results in a lab notebook that was used
 primarily for internal lab purposes and sometimes con-
 sulted by treating physicians. Id. at 775. We explained
 that removal was proper under chapter 75—without an op-
 portunity for the employee to improve her performance—
 given that the technologist’s actions demonstrated “a pen-
 chant for negligence” that might “destroy the confidence of
 doctors and staff in the reliability of laboratory reports.”
 Id. at 776. We concluded: “Where the record, as here,
 clearly indicates levels of negligence, whether gross or oth-
 erwise, it is not a case of performance deficiency simpliciter
 but rather is one also of misconduct, neglect of duty, or mal-
 feasance.” Id.
     The facts here are analogous. The evidence permitted
 the conclusions that Dr. Braun, “over a long period of time,”
 J.A. 34, failed to a “dramatic and disturbing” degree, J.A.
 33, to comply with protocol requirements that exist “for the
 safety of the patients and the credibility of the research,”
 J.A. 35. Moreover, given the “the extended breadth and
 seriousness” of the misconduct, the agency’s executive of-
 ficer Mr. Wheeles reasonably no longer had “confidence or
 trust in [Dr. Braun] to lead and manage a research study
 and staff, to publish with integrity, or to represent” the
 Deafness Institute or the NIH. J.A. 35. The scientific di-
 rector testified to much the same loss of trust in Dr. Braun
 to carry out NIH research properly. See J.A. 25. These are
 graver and firmer conclusions, resting on an ample basis,
 than those for which the relatively brief performance-im-
 provement-plan process is designed.
    For those reasons, we conclude that Dr. Braun’s re-
 moval came within the “for cause” provision of § L(1) of the
 NIH Policy.
Case: 19-1949     Document: 49     Page: 15     Filed: 12/21/2020




 BRAUN   v. HHS                                              15



                               B
     Dr. Braun next argues that the NIH violated his due-
 process rights by listing negligent performance as the sole
 cause for removal in the Removal Proposal, but then, in the
 Removal Decision, relying on the Table of Penalties recom-
 mendation for disciplining “violation[s] of recognized pro-
 fessional or agency standards of medical ethics or patient
 care” Pet. Op. Br. 32–37. Like the Board, we reject this
 argument. We conclude that there has been no denial of
 due process.
      Due process requires “notice and an opportunity to be
 heard.” Do v. Dep’t of Housing & Urban Dev., 913 F.3d
 1089, 1093 (Fed. Cir. 2019) (citing Cleveland Bd. of Ed. v.
 Loudermill, 470 U.S. 532, 546 (1985)) (internal quotation
 marks omitted). The right to due process may be violated
 if, as to any basis for the ultimate removal decision, the
 notice of proposed removal did not “fully inform the em-
 ployee of the grounds” so as to provide “an opportunity to
 make an informed response before the agency” on that ba-
 sis. Id. at 1094. As to any basis ultimately relied on, a
 notice of removal must set forth the “nature of the charges
 ‘in sufficient detail to allow the employee to make an in-
 formed reply.’” Brook v. Corrado, 999 F.2d 523, 526 (Fed.
 Cir. 1993) (quoting Brewer v. U.S. Postal Service, 647 F.2d
 1093, 1097 (Ct. Cl. 1981)); see also Do, 913 F.3d at 1094
 (“[I]n the civil service system, ‘[o]nly the charge and speci-
 fications set out in the Notice may be used to justify pun-
 ishment.’” (quoting O’Keefe v. U.S. Postal Serv., 318 F.3d
 1310, 1315 (Fed. Cir. 2002)).
     In this case, as to the violation of professional or agency
 standards, Dr. Braun had “enough information to permit
 preparation of an informed reply” on this point. Brook, 999
 F.2d at 527. Dr. Braun was aware that his removal was
 based on his failure to comply with his protocol and that
 such noncompliance was serious and continuous. And, as
 the Board stated, “[t]he contention that [Dr. Braun’s]
Case: 19-1949    Document: 49     Page: 16    Filed: 12/21/2020




 16                                             BRAUN   v. HHS



 conduct violated agency and medical standards related to
 the safety and care of his research subjects is plainly in-
 cluded in the language” of the Removal Proposal. J.A. 11;
 see J.A. 28–29 (Dr. Braun’s actions “demonstrated a pat-
 tern of repeated deviations from . . . accepted standards of
 medical practice,” which “exposed subjects to unnecessary
 harm and impacted the integrity of the research”; invoking
 needed “consent procedures” and protection of “the rights,
 safety, and welfare of the research participants”).
     This court’s Do decision involved materially different
 facts. There, the charge was that the employee (Do) vio-
 lated an agency bar on hiring someone without a college
 degree, but when it turned out that no such rule applied at
 the relevant time, the deciding official removed Do for neg-
 ligence in investigating whether the applicant was quali-
 fied for the position based on specified accounting
 credentials. Do, 913 F.3d at 1095. Do lacked notice that
 accounting credentials were at issue. Id. Here, in contrast,
 the Removal Proposal gave notice of the fact that the pro-
 tocol violations involved departures from professional and
 agency standards relating to patient safety and medical
 ethics. See id. at 1097 n. 4 (listing cases where no due pro-
 cess violation was found where there were insignificant dif-
 ferences between the charge and the decision).
      Dr. Braun also refers to the fact that the Removal De-
 cision described his conduct as “misconduct,” J.A. 35,
 whereas that word is absent from the Removal Proposal.
 Pet. Op. Br. 38–42. But this contention adds nothing to the
 contention about the professional or agency standards. Dr.
 Braun identifies no concrete way in which that word played
 any role beyond aptly labeling the serious, long-term de-
 partures from standards of which he had adequate notice.
 He identifies no argument or evidence that he would have
 presented had the word “misconduct” been included in the
 Removal Proposal. It is the substance of the charges, of
 which he had ample notice, that brought the conduct
 within the “for cause” provision of the NIH Policy’s § L(1).
Case: 19-1949     Document: 49    Page: 17    Filed: 12/21/2020




 BRAUN   v. HHS                                            17



    Thus, we affirm the Board’s determination that there
 was no denial of due process.
                              C
     Dr. Braun argues that the NIH—by misrepresenting
 the timing of his removal to the IRB—caused his remedia-
 tion meeting with the IRB to be cancelled, and thus pre-
 vented him from making his case to continue his research.
 Like the Board, we conclude that the misstatement does
 not amount to harmful procedural error.
     Harmful error from the misstatement would require (a)
 that the IRB would have gone ahead with the June 15
 meeting on remediation even knowing that the removal of
 Dr. Braun, the head of the study, was to take effect ten
 days later and (b) that the IRB would have taken some ac-
 tion that would, in turn, have led the Deafness Institute’s
 leadership to alter the removal decision. But the Board
 had evidence to reject this chain of reasoning. J.A. 14–16.
 The IRB’s Dr. Karp, who handled Dr. Braun’s review before
 the IRB, testified that the IRB and employment authorities
 proceed on their own courses, reflecting the deliberate in-
 dependence of the IRB. See J.A. 196, 201, 203. And Dr.
 Michael Gottesman, the NIH’s Director for Intramural
 Clinical Research, testified that he and the NIH viewed Dr.
 Braun’s conduct as “serious enough to lead to termination,”
 even if the IRB determined independently that remedia-
 tion would be appropriate. J.A. 249. Moreover, the Board
 credited Dr. Karp’s testimony that even if she had been
 aware that Dr. Braun would not depart until June 25,
 2016, she would have sought guidance that likely would
 have confirmed her suspicion that the remediation meeting
 was no longer necessary. J.A. 16. Therefore, any misstate-
 ment by the NIH to the Board was harmless.
                              D
     In his reply brief, Dr. Braun briefly challenges the pen-
 alty of removal on the ground that the NIH had not
Case: 19-1949     Document: 49       Page: 18   Filed: 12/21/2020




 18                                               BRAUN   v. HHS



 removed any other researchers who committed serious and
 continuing protocol violations. Pet. Reply Br. 27–28. Dr.
 Braun made this argument to the Board, which rejected it.
 J.A. 25–26. But he has forfeited the argument in this court.
      For reasons of fairness to appellees and of judicial effi-
 ciency, we generally refuse to consider an appellant’s chal-
 lenge to particular rulings in a decision under review
 unless the challenge was raised and properly developed in
 the appellant’s opening brief—for which the reply brief and
 oral argument are not adequate substitutes.                 See
 SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312,
 1319–20 (Fed. Cir. 2006); see also Agile Defense, Inc. v.
 United States, 959 F.3d 1379, 1383 n.* (Fed. Cir. 2020); Im-
 pax Labs. Inc. v. Lannett Holdings Inc., 893 F.3d 1372,
 1377 (Fed. Cir. 2018); Kao Corp. v. Unilever U.S., Inc., 441
 F.3d 963, 973 n.4 (Fed. Cir. 2006); Becton Dickinson & Co.
 v. C.R. Bard, Inc., 922 F.2d 792, 800 (Fed. Cir. 1990). In
 his opening brief, Dr. Braun did not clearly set forth a dis-
 parate-treatment argument, let alone develop it, in the
 statement of issues, in the headings, or in the body of his
 argument. He did not even cite, much less discuss, in his
 opening brief the essential evidentiary basis for his reply
 brief’s disparate-treatment argument—NIH’s response to
 a discovery request asking about “determinations of seri-
 ous and/or continuing non-compliance by any NIH IRB
 within the past 20 years.” J.A. 97–100. Nor did Dr. Braun
 discuss the Board’s specific finding that the evidence did
 not show disparate treatment. J.A. 25–26. Seeing no basis
 for an exception to the forfeiture rule in this case, we do not
 address this contention.
                               III
      The decision of the Merit Systems Protection Board is
 affirmed.
      The parties shall bear their own costs.
                         AFFIRMED
Case: 19-1949    Document: 49     Page: 19   Filed: 12/21/2020




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                    ALLEN R. BRAUN,
                        Petitioner

                             v.

      DEPARTMENT OF HEALTH AND HUMAN
                  SERVICES,
                   Respondent
             ______________________

                        2019-1949
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-16-0743-I-2.
                 ______________________

 NEWMAN, Circuit Judge, dissenting.
     The National Institutes of Health (“NIH”), a division of
 the Department of Health and Human Services (“HHS”),
 has a “tenure” system for its research scientists, governed
 by a complex of rules and procedures including, as relevant
 here, the “NIH Policy on Performance Management, Disci-
 plinary Actions and Administrative Removals for Title 42
 Employees” (“Policy Manual”) and the Performance Man-
 agement Appraisal Program Handbook (“PMAP Hand-
 book”).                        PMAP               Handbook,
 https://hr.nih.gov/sites/default/files/public/documents/
 workforce/performance-management/pdf/hhspmaphand-
 book.pdf. This appeal concerns the failure and refusal of
Case: 19-1949    Document: 49      Page: 20    Filed: 12/21/2020




 2                                               BRAUN   v. HHS



 the NIH to apply these required provisions to the removal
 of tenured scientist Dr. Allen Braun.
      Dr. Braun came to NIH employ in 1984 and was
 awarded tenure in 2003. He is a medical doctor, board cer-
 tified in neurology and nuclear medicine. His research at
 NIH produced over 125 publications, which have been cited
 in the scientific literature about 14,000 times, and he is de-
 scribed in the record as a world-recognized expert in the
 neural bases of language, sleep, and motor functions. At
 the time of his removal from employ at NIH, his position
 was Chief of the Voice, Speech, and Language Branch; and
 Senior Investigator, Division of Intramural Research, Na-
 tional Institute of Deafness and Other Communication Dis-
 orders (“NIDCD”).
     Based on an issue that arose concerning a multi-year
 study of the effect of trauma on speech and language, of
 which he was Principal Investigator, he was removed from
 NIH employ. In effecting this removal, he was not accorded
 the procedural safeguards for tenured scientists as set
 forth in the NIH Policy Manual and PMAP Handbook.
 This court now affirms the NIH removal procedure, and
 holds that these provisions need not be applied. Thus the
 court affirms elimination of critical aspects of the NIH ten-
 ure system.
     I write in dissent, not only because of the errors and
 inequities that affect Dr. Braun, but because of the loss to
 NIH of the benefits of a viable system of tenure.
                         DISCUSSION
     The event that culminated in Dr. Braun’s termination
 is summarized in the HHS brief as follows: in connection
 with his study of the effect of trauma on speech and lan-
 guage, Dr. Braun reported that he “had erroneously or-
 dered a Magnetic Resonance Imaging (MRI) scan for the
 wrong patient under his protocol . . . [and that] he failed to
 review the medical record of the volunteer and that she did
Case: 19-1949     Document: 49    Page: 21   Filed: 12/21/2020




 BRAUN   v. HHS                                             3



 not receive a history and physical [“H&P”] or pregnancy
 test prior to the MRI, nor was her eligibility for the study
 reported in the medical record.” HHS Br. 5. An audit was
 conducted, and the auditor reported additional violations
 of patient protocols in this study. On review of the audit,
 the NIH Institutional Review Board (“IRB”) suspended the
 study and asked Dr. Braun to submit a Remediation Plan,
 stating that “the study could continue if there is appropri-
 ate remediation.” J.A. 84. Dr. Braun submitted the Reme-
 diation Plan, but before it was reviewed, the NIH
 terminated his employment, on the ground of “negligence
 in the performance of your duties.” Proposal to Remove,
 May 13, 2016.
     The termination did not include the procedures for ten-
 ured scientists as set forth in the NIH Policy Manual and
 the PMAP Handbook, such as the required period for per-
 formance improvement and the requirement for de-ten-
 uring by the Central Tenure Committee. This court now
 sustains the NIH’s disregard of its procedures for tenured
 scientists.
                   The System of Tenure
     The system of tenure derives from traditional practices
 in academic institutions, and is designed to impart quality,
 stability, and intellectual independence, and thereby to aid
 in recruitment and retention of scientists of the highest
 quality. The NIH states the Objective as follows:
     The NIH tenure-track has been created to provide
     an unambiguous, uniform, and equitable mecha-
     nism for identifying and promoting outstanding
     scientists to the ranks of permanent intramural re-
     searchers. The goal of this system is to provide all
     necessary resources and encouragement to tenure-
     track scientists, thus giving them a fair oppor-
     tunity to demonstrate their creativity and produc-
     tivity as independent scientists.
Case: 19-1949    Document: 49     Page: 22    Filed: 12/21/2020




 4                                              BRAUN   v. HHS



 Nat’l Insts. of Health, Off. of Intramural Res., Tenure-
 Track Overview, https://oir.nih.gov/sourcebook/tenure-nih-
 intramural-research-program/tenure-track-overview (last
 updated March 17, 2015). The NIH summarizes the pur-
 pose:
     [T]o ensure the highest attainable quality in the
     scientific staff engaged in intramural research and
     related medical care.
 Nat. Insts. of Health, Off. of Intramural Res., Tenure in the
 NIH           Intramural           Research        Program,
 https://oir.nih.gov/sourcebook/tenure-nih-intramural-re-
 search-program (March 17, 2015).
     The system is elaborated in the Policy Manual; follow-
 ing are some Manual provisions relevant to this case:
     G. Performance Problems:
     1. If at any time during the rating period an em-
     ployee’s performance is deemed to be Unacceptable
     in one or more critical elements, the employee will
     be given a documented performance improvement
     plan by his/her supervisor and an opportunity to
     demonstrate Acceptable performance. Employees
     must be under a performance plan for 120 days be-
     fore performance can be determined to be Unac-
     ceptable, placed on a performance improvement
     plan, and possibly removed. The length of the doc-
     umented opportunity to improve may vary depend-
     ing on the employee’s position, type of work, etc.
     2. . . . [T]he employee must be informed in writing
     that his/her performance is Unacceptable; the ele-
     ment(s) on which that rating is based and how the
     employee's performance was Unacceptable; what
     the employee must do to reach the Acceptable level
     of performance; the specific assistance that will be
     provided to help the employee; the time by which
     the performance must reach the Acceptable level;
Case: 19-1949     Document: 49     Page: 23    Filed: 12/21/2020




 BRAUN   v. HHS                                              5



     and the action that may be initiated if the perfor-
     mance does not improve to the Acceptable level.
     3. . . . When the employee is a tenured or tenure-
     track scientist, specific policies and procedures de-
     veloped for these positions will apply. See the Of-
     fice of Intramural Research Sourcebook . . . .
 J.A. 66. The PMAP Handbook also describes actions, “at a
 minimum" for scientists who have been evaluated as
 "achieving unsatisfactory results”:
     If performance on any critical element is deter-
     mined to be at the Achieved Unsatisfactory Results
     level at any time during the rating period, the su-
     pervisor will provide assistance to help the em-
     ployee improve performance to the minimally
     acceptable level of Partially Achieved Expected Re-
     sults, or better. The supervisor must, at a mini-
     mum, give written notice to the employee of his/her
     failure to demonstrate acceptable performance and
     provide the employee an opportunity to demon-
     strate acceptable performance under a PIP. The
     written notification must include:
          •   The specific elements on which the em-
              ployee’s performance is determined to
              be Achieved Unsatisfactory Results, in-
              cluding specific examples of how the
              employee’s performance is unsatisfac-
              tory.
          •   The performance requirements that
              must be met.
          •   The specific assistance that will be pro-
              vided and the meeting schedule for
              feedback, assistance, and coaching that
              will be established to help the employee
              improve performance.
Case: 19-1949    Document: 49     Page: 24    Filed: 12/21/2020




 6                                              BRAUN    v. HHS



         •   The specific period of time the em-
             ployee will be given to demonstrate ac-
             ceptable performance.
         •   Notification that actions may be initi-
             ated to reassign, reduce in grade, or re-
             move the employee if performance does
             not improve to at least the Partially
             Achieved Expected Results level.
     The employee must be given a reasonable period of
     time in which to demonstrate a Partially Achieved
     Expected Results level of performance. The length
     of this reasonable opportunity period is not dic-
     tated by regulation nor Departmental guidance.
     The reasonable period of time to improve will be
     determined by management and may vary based
     on the requirements of the individual position and
     the amount of time and effort previously devoted to
     correcting the employee’s performance deficien-
     cies. . . . An employee who fails to improve under a
     PIP may be removed from federal service.
     Supervisors must promptly contact and consult
     with the LER [Labor Employment Relations] office
     for assistance in dealing with unacceptable perfor-
     mance and/or employee misconduct concerns.
 PMAP Handbook, 19–20. None of these procedures were
 made available to Dr. Braun.
     The Policy Manual flags special procedures that apply
 to tenured scientists:
     H. Termination For Unacceptable Performance
     and Reductions in Pay (for employee[]s not serving
     a trial period):
     1. Termination for Unacceptable Performance
     When an employee has demonstrated Unaccepta-
     ble performance, based on the results of the
Case: 19-1949     Document: 49     Page: 25    Filed: 12/21/2020




 BRAUN   v. HHS                                               7



     opportunity given to improve performance and
     other relevant information, the employee’s super-
     visor or other designated official will prepare a rec-
     ommendation for termination and a justification in
     support of that recommendation. . . . Tenured sci-
     entists must undergo the de-tenuring process be-
     fore a performance-based action may be taken
     against them. See section K.3. below.
 J.A. 66–67. This required de-tenuring process is a focus of
 this appeal, for it was denied to Dr. Braun. Its conduct is
 detailed in the Policy Manual:
     K. The Tenure Process
                             ***
     3. Removal of tenure is a rare event and only oc-
     curs after thorough review by the IC [Institute and
     Center] and the Central Tenure Committee
     (CTC) . . . First, a package that presents the case
     for de-tenuring should be submitted by the IC
     where the individual has tenure to the CTC. In this
     package, the Scientific Director from the IC de-
     scribes in a cover memo the reasons why the IC no
     longer has a vote of confidence in the achievements
     and potential of the investigator, as it had when
     tenure was conferred. The investigator must re-
     ceive a copy of this memorandum and has the op-
     portunity to respond in writing. . . . At a meeting
     with the CTC, the Scientific Director should pre-
     sent the case for de-tenuring and answer questions
     from the CTC members. . . . The presentation
     should include evidence of an inability to function
     as a productive member of the scientific community
     (e.g., a serious, long-term decline in the person’s
     productivity, qualifications, and fulfillment of ex-
     pectations). After answering all questions from the
     CTC, the Scientific Director should leave and the
     DDIR [Deputy Director for Intramural Research]
Case: 19-1949   Document: 49     Page: 26    Filed: 12/21/2020




 8                                             BRAUN   v. HHS



     should ask for general CTC discussion. Then there
     should normally be a motion, followed by a secret
     written vote. The DDIR makes the final de-ten-
     uring decision, taking into consideration the CTC’s
     recommendation.
 J.A. 69–70.
     The de-tenuring procedure was refused, despite Dr.
 Braun's requests. And the NIH did not allow Dr. Braun
 the opportunity of performance improvement, as set forth
 in paragraph G.1, supra.
     The Policy Manual also recognizes other possible
 grounds for termination:
     L. Terminations for Cause or Administrative Rea-
     sons and Disciplinary Suspensions (for employee[]s
     not serving a trial period):
     1. Terminations for Cause or Administrative Rea-
     sons
     Appointments may be terminated before the expi-
     ration date for cause, e.g., personal or scientific
     misconduct. Under certain rare and extraordinary
     circumstances appointments may be terminated [ ]
     for administrative reasons. . . . However, a ten-
     ured scientist may not be terminated for adminis-
     trative reasons without going through the de-
     tenuring process.
 J.A. 71.
                The NIH Removal Action
     As recited ante, during his study of the effects of
 trauma on speech and language, Dr. Braun reported to the
 NIDCD Clinical Director that he (Dr. Braun) had violated
 a protocol that he had established for this study. After an
 informal review, an independent third party audit was or-
 dered, and the audit reported numerous protocol
Case: 19-1949     Document: 49   Page: 27    Filed: 12/21/2020




 BRAUN   v. HHS                                           9



 violations. After review of the audit, the IRB “determined
 that the study could continue if there is appropriate reme-
 diation,” and asked Dr. Braun to submit a Remediation
 Plan. IRB Decision, May 2, 2016. Dr. Braun submitted a
 Remediation Plan on May 12, 2016, and the IRB scheduled
 a review meeting for June 15, 2016.
     On May 13, 2016, the NIDCD Scientific Director issued
 a Proposal to Remove Dr. Braun on the ground of “negli-
 gence in the performance of your duties.” Dr. Braun re-
 sponded, and also pointed to the required de-tenuring by
 the Central Tenure Committee, the required period for im-
 provement, and the Institutional Review Board review of
 his Remediation Plan scheduled for June 15, 2016. The
 record shows no reply to Dr. Braun.
     The NIH issued its Decision on Proposed Removal on
 June 13, 2016, with immediate administrative leave and
 effective date of termination of June 25, 2016. Dr. Braun
 was removed on the charge of negligence in performance,
 as the Notice to Remove stated repeatedly: at page 1, “The
 reason for this proposed removal is based on the following
 charge: Negligence in the performance of your duties.” At
 page 2, the caption is “Charge: Negligence in the perfor-
 mance of your duties.” At page 3, the conclusion is “Based
 on your negligence in the performance of your duties as
 outlined above, I am proposing your removal from your cur-
 rent position and from the Federal Service.”
     On June 13, 2016, the Chair of the Institutional Review
 Board wrote to the Board members: “The IRB Chair was
 informed today that Dr. Alan Braun, PI of this protocol,
 will no longer be an NIH employee at the time of the
 planned IRB review . . . for this protocol on Wednesday,
 June 15, 2016.” The scheduled review of the Remediation
 Plan was cancelled.
     The NIH Decision of Removal stated that Dr. Braun
 “violat[ed] recognized professional or agency standards of
 medical ethics or patient care,” and also mentions
Case: 19-1949    Document: 49     Page: 28   Filed: 12/21/2020




 10                                             BRAUN   v. HHS



 “misconduct,” although there had been no charge of such
 violations. The Decision stated that removal would “pro-
 mote the efficiency of the Federal service” and that “[t]his
 misconduct could tarnish the reputation of the NIDCD and
 the NIH.” J.A. 35.
     The Decision was implemented without the obligatory
 performance improvement period and de-tenuring proce-
 dure. These procedural omissions, without more, consti-
 tute harmful error, for federal agencies are bound by their
 announced procedures. See Doe v. Dep’t of Justice, 113
 M.S.P.R. 128, 135 (2010) (“An agency is required to act in
 accordance with the procedures it adopts for itself, and the
 Board will enforce employee rights derived from such rules,
 regulations, policies, and collective bargaining agree-
 ments.”); Campbell v. U.S. Postal Serv., 75 M.S.P.R. 273,
 279 (1997) (an agency is required to follow its own proce-
 dures).
     Dr. Braun appealed to the Merit Systems Protection
 Board (“MSPB”), in accordance with Lal v. Merit Systems
 Protection Board, 821 F.3d 1376 (Fed. Cir. 2016).
      Appeal to the Merit Systems Protection Board
     The MSPB administrative judge sustained the agency’s
 Decision of Removal, finding that “the appellant’s failure
 to ensure that H&P examinations were performed for these
 107 subjects, as prescribed under the research protocol he
 himself designed, constituted negligence in the perfor-
 mance of his duties, a circumstance sufficient to sustain
 the present charge, standing alone.” Braun v. Dep’t of
 Health & Human Servs., 2019 WL 1047556 (M.S.P.B. Feb.
 28, 2019) (“Board Op.”) at 5–6.
     At the MSPB, HHS argued that Dr. Braun had com-
 mitted “misconduct” and violations of medical ethics and
 patient care, and that these infractions were not subject to
 the procedural protections for tenured scientists. However,
 the Proposal to Remove did not charge Dr. Braun with
Case: 19-1949     Document: 49    Page: 29    Filed: 12/21/2020




 BRAUN   v. HHS                                            11



 these violations. Precedent precludes removal on grounds
 not in the notice of proposed removal. See Cleveland Bd. of
 Educ. v. Loudermill, 470 U.S. 532, 546 (1985) (“The ten-
 ured public employee is entitled to oral or written notice of
 the charges against him, an explanation of the employer’s
 evidence, and an opportunity to present his side of the
 story.”); Stone v. Fed. Deposit Ins. Corp., 179 F.3d 1368,
 1378 (Fed. Cir. 1999) (“Public employees are, of course, en-
 titled to whatever other procedural protections are afforded
 them by statute, regulation, or agency procedure which is
 in addition to the protections afforded by the Constitu-
 tion.”). However, in response to Dr. Braun’s argument that
 he was not made aware of the charges to which he should
 respond, the administrative judge stated that “the essen-
 tial nature or gravamen of this penalty consideration was
 communicated to the appellant with sufficient detail as to
 enable him to respond to it is supplied by the fact that he
 did, in fact, so respond.” Board Op. at 11.
     Responding to Dr. Braun’s argument that he had been
 deprived of the procedures required to be accorded to ten-
 ured scientists, the MSPB held that these procedures need
 not be followed, stating that “[Dr. Braun] has not estab-
 lished that it was harmful error for the agency to remove
 the appellant for cause, without first engaging in the de-
 tenuring process.” Board Op. at 14.
     At the MSPB hearing, Dr. Braun also sought to defend
 his actions. An array of experts, including seven MRI ex-
 perts at NIH, testified that Dr. Braun’s procedures did not
 violate any safety standard or ethical concept or present
 any medical risk. There was no contrary evidence. Indeed,
 HHS dropped its argument of possible patient risk when it
 was pointed out that MRI does not use radiation:
     Unlike X-ray, CT, and PET scans, MRIs do not use
     radiation and is considered a non-invasive proce-
     dure.
Case: 19-1949    Document: 49      Page: 30      Filed: 12/21/2020




 12                                                BRAUN   v. HHS



 Braun Reply Br. 18 (quoting Harv. Univ., Dystonia &
 Speech Motor Control Laboratory, Is MRI Invasive and
 Does It Use Radiation?, https://simonyanlab.hms.har-
 vard.edu/faq/mri-invasive-and-does-it-use-radiation).
      Several experts on medical ethics and patient care tes-
 tified concerning the charged misconduct, placing it in the
 context of the subject matter under investigation. They
 stated that in a study of speech and language, a full physi-
 cal examination may not be necessary. An expert in re-
 search ethics and integrity testified: “I don’t believe they
 [the research subjects] were put in . . . any additional risk
 as a result of the protocol violations. . . . [T]hey were pri-
 marily procedural protocol violations that needed to be
 remedied.” Reply Br. 21 (quoting Test. Dr. Steneck (June
 27, 2018) at 479:22–480:4).
     A professor of medical ethics testified that the protocol
 violations that Dr. Braun reported to the IRB were not “vi-
 olations of medical or ethical standards” Id. at 22 (Test.
 Dr. Moreno (June 27, 2018) at 518).
     A director of a MRI research facility testified: “not only
 does Georgetown University not require an H&P at the
 time of an MRI, but he is unaware of any other institution
 that does, other than NIH” and that “Dr. Braun’s failure to
 take an H&P prior to the MRI absolutely does not create
 an increased risk to the individual, and the American Col-
 lege of Radiology does not require one.” Id. at 23–24 (citing
 Test. Dr. Van Meter (June 27, 2018) at 546–50).
      A leading national MRI expert testified:
      [G]iven the use of the standard ACR-based MRI
      pre-screening questionnaire and the MR-related
      standard safety features available and in routine
      use at the NIH, non-contrast MRI remained and
      continues to be a minimal risk procedure through-
      out these studies (as defined by the FDA). An ad-
      ditional   history    and    physical  performed
Case: 19-1949     Document: 49    Page: 31    Filed: 12/21/2020




 BRAUN   v. HHS                                              13



     immediately prior to the scans would not be ex-
     pected to modify or decrease this risk . . . there is
     no recommendation to my knowledge by the Amer-
     ican College of Radiology or any other organization
     or society that publishes on or regulates safe MR
     practices who does mandate a “routine history and
     physical” as opposed to the MR-specific pre-screen-
     ing described above . . . many, if not most, aca-
     demic research centers in which non-contrast MRI
     studies are performed in healthy volunteers do not
     require that a history and physical examination be
     performed as long as the ACR-based screening pro-
     cess is applied and adhered to).
 Id. at 24–25 (omissions in original) (Aff. Dr. Kanal (June 8,
 2018) at 3).
     There was no contrary evidence.
     The Chair of the Institutional Review Board testified
 that “I’m not aware of anybody other than Dr. Braun who’s
 been fired for non-compliance” with a protocol. J.A. 104.
 This aspect is relevant to application of the Douglas fac-
 tors. See Douglas v. Veterans Admin., 5 M.S.P.B. 313, 5
 M.S.P.R. 280 (1981).
     Nonetheless, the NIH argued, and the MSPB found,
 that Dr. Braun “violated medical ethics” and committed
 “personal or scientific misconduct.” The MSPB ignored
 that the only Notice charge was “negligence in the perfor-
 mance of your duties.” The issue of “misconduct” came to
 dominate the appeal to the Federal Circuit, as reflected in
 the majority opinion hereof.
     The Federal Circuit’s Finding of Misconduct
     My colleagues on this panel find that Dr. Braun’s neg-
 ligence in compliance with patient protocols is “personal or
 scientific misconduct.” Maj. Op. at 10. Although there was
 no charge of misconduct, the court finds misconduct in the
 negligent performance of protocols, and on this ground the
Case: 19-1949     Document: 49     Page: 32    Filed: 12/21/2020




 14                                              BRAUN   v. HHS



 court reasons that this removal is “for cause” and is not
 subject to tenure protection or the other NIH procedures
 related to performance.
     “Misconduct” charges in science are extremely serious.
 “Research misconduct” is defined as “fabrication, falsifica-
 tion, or plagiarism in proposing, performing, or reviewing
 research, or in reporting research results.” 42 C.F.R. §
 93.103. “Personal misconduct” is not amenable to simple
 classification, but its legal definition requires intentional
 wrongful behavior rather than negligence:
      Legal Definition of misconduct: intentional or wan-
      ton wrongful but usually not criminal behavior: as
      a: deliberate or wanton violation of standards of
      conduct by a government official, b: wrongful be-
      havior (as adultery) by a spouse that leads to the
      dissolution of the marriage. . . .
 Merriam-Webster Dictionary, https://www.merriam-web-
 ster.com/dictionary/misconduct.
     The Policy Manual distinguishes negligent perfor-
 mance (Policy Manual § H Terminations for Unacceptable
 Performance) from personal or scientific misconduct (Pol-
 icy Manual § L Terminations for Cause). The PMAP Hand-
 book further distinguishes performance issues from
 misconduct issues:
      Unsatisfactory Performance vs. Misconduct
      It is important to note the distinction between per-
      formance at the Achieved Unsatisfactory Results
      level and employee misconduct. . . . [I]t is im-
      portant to recognize the difference between the two
      and to take prompt and appropriate actions accord-
      ingly.
      Performance at the Achieved Unsatisfactory Re-
      sults level is failure of the employee to perform the
Case: 19-1949     Document: 49    Page: 33    Filed: 12/21/2020




 BRAUN   v. HHS                                             15



     job at the required minimum retention level of Par-
     tially Achieved Expected Results.
     Misconduct is failure to follow a workplace rule,
     code, or behavior, whether written or unwritten.
     Examples of misconduct include tardiness, absen-
     teeism, unprofessional or discourteous conduct,
     damaging or destroying government property, or
     falsification.
 PMAP Handbook, 20. The PMAP Handbook makes evident
 that Level 1: Achieved Unsatisfactory Results is distin-
 guished from a charge of misconduct. PMAP Manual, 13.
 Examples of “Achieved Unsatisfactory Results” include:
     •    Consistently fails to meet assigned deadlines.
     •    Work assignments often require major revi-
          sions.
     •    Fails to apply adequate technical knowledge to
          completion of work assignments.
     •    Frequently fails to adhere to required proce-
          dures, instructions, and/or formats in complet-
          ing work assignments.
     •    Frequently fails to adapt to changes in priori-
          ties, procedures, or program direction.
 Id. My colleagues err in promoting “misconduct” into a
 general category that includes negligence, whereby the
 court classifies all such performance actions as “cause” for
 removal, thereby avoiding the safeguards for tenured sci-
 entists and other announced NIH procedures.
     It should be beyond debate that “[o]nly the charge and
 specifications set out in the Notice may be used to justify
 punishment because due process requires that an employee
 be given notice of the charges against him in sufficient de-
 tail to allow the employee to make an informed reply.”
 O'Keefe v. U.S. Postal Serv., 318 F.3d 1310, 1315 (Fed. Cir.
Case: 19-1949     Document: 49     Page: 34    Filed: 12/21/2020




 16                                              BRAUN   v. HHS



 2002). Here, the Proposal to Remove made no mention of
 personal or scientific misconduct.
     The threshold question before the court is whether Dr.
 Braun is entitled to the procedures for tenured scientists
 stated in the NIH Policy Manual and PMAP Handbook.
 The record provides no justification for the refusal to per-
 mit any opportunity to improve, the withholding of review
 by the Central Tenure Committee, and elimination of the
 remediation process at the Institutional Review Board.
     The court now sustains the NIH’s refusal to follow its
 announced procedures, the court holding that “NIH Policy
 as a whole . . . neither requires de-tenuring nor excludes all
 job-performance-based removals.” Maj. Op. at 9. The court
 rules that “the same conduct can constitute deficient job
 performance and a form of misconduct within the ‘for cause’
 provision,” confirming removal of the distinction between
 negligent performance and misconduct. Maj. Op. at 11.
 And the court accepts that negligence is “misconduct” de-
 spite the contrary definition in the PMAP Handbook.
      The court's removal of “negligence in performance”
 from the procedural safeguards in the NIH policy docu-
 ments not only is an injustice to Dr. Braun, but diminishes
 the stature of HHS as an employer of scientists, for little,
 if anything, remains of the system of tenure.
      I respectfully dissent.